IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2451 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 27 DB 2018
                                :
           v.                   :           Attorney Registration No. 68750
                                :
CLYDE KEVIN MIDDLETON,          :           (Columbia County)
                                :
                Respondent      :


                                        ORDER

PER CURIAM
      AND NOW, this 9th day of August, 2018, upon consideration of the Verified

Statement of Resignation, Clyde Kevin Middleton is disbarred on consent from the Bar

of this Commonwealth, see Pa.R.D.E. 215, and he shall comply with the provisions of

Pa.R.D.E. 217.      Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).